
	
		II
		110th CONGRESS
		1st Session
		S. 1851
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Sessions (for
			 himself and Mr. Bunning) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  personal exemptions under the individual alternative minimum tax, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Families First Alternative
			 Minimum Tax Relief Act of 2007.
		2.Allowance of deduction
			 for personal exemptions against individual alternative minimum tax
			(a)In
			 generalSection 56(b)(1)(E)
			 of the Internal Revenue Code of 1986 (relating to standard deduction and
			 deduction for personal exemptions) is amended by striking , the
			 deduction for personal exemptions under section 151, and the deduction under
			 section 642(b).
			(b)Clerical
			 amendmentThe heading for section 56(b)(1)(E) is amended by
			 striking and deduction
			 for personal exemptions.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Adjustment for
			 inflation of individual alternative minimum tax exemption amountSection 55(d) of the Internal Revenue Code
			 of 1986 (relating to exemption amount) is amended by adding at the end the
			 following new paragraph:
			
				(4)Adjustments for
				inflationIn the case of a taxable year beginning after December
				31, 2007, each of the dollar amounts in paragraphs (1) and (3) shall be
				increased by an amount equal to—
					(A)such dollar
				amount, multiplied by
					(B)the
				cost-of-living adjustment determined under section (1)(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
					If any
				amount as adjusted under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
		
